DECISION
The application of the above-named defendant for a review of the- sentence of 10 years with 60 days jail time credit for Forgery, imposed on March 25, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence heretofore imposed will be changed and modified "by suspending the last five years of the ten year term, on condition that he be paroled to the Veterans Administration Hospital for alcoholic treatment.
' This man is a typical alcoholic check writer and this is the typical forgery of employer’s- name on the check. This Suspension is' conditioned upon his receiving treatment for his basic problem of alcoholism.
We .thank Nick Verwolf, Esq., of the Montana. Defender Project for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Paul G.” Hatfield, Chairman; Jack D. Shanstrom,- Sid G. Stewart.